Appeal from *1205a judgment of the County Court of St. Lawrence County (Richards, J.), rendered September 2, 2008, convicting defendant upon her plea of guilty of the crime of attempted criminal possession of a forged instrument in the second degree.
Defendant agreed to be prosecuted by a superior court information charging her with criminal possession of a forged instrument in the second degree. In satisfaction thereof, she pleaded guilty to attempted criminal possession of a forged instrument in the second degree and waived her right to appeal. In accordance with the terms of the plea agreement, she was sentenced as a second felony offender to IV2 to 3 years in prison, with the recommendation that she be considered for acceptance into the shock incarceration program. Defendant now appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Therefore, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Peters, J.P., Kane, Malone Jr., McCarthy and Garry, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.